El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
En el caso que nos ocupa tenemos la oportunidad de establecer que la presentación de una moción de prórroga, instada por una parte a la que posteriormente se le anota la rebeldía, constituye una comparecencia para efectos de la Regla 65.3 de Procedimiento Civil, infra. Por razón de ello, en estos casos, la Secretaría del tribunal debe notificar la Sentencia en Rebeldía a la última dirección consignada en el expediente y no emitir una notificación mediante edicto.
A tales efectos, procedemos a delimitar los hechos que suscitaron la controversia de autos.
I
La génesis de esta controversia se remonta al 16 de agosto de 2011 cuando el Banco Popular de Puerto Rico (BPPR o recurrido) presentó una demanda por cobro de dinero y ejecución de hipoteca por la vía ordinaria contra la Sra. Vilma Iris Andino Solís (señora Andino Solís o peticionaria). El BPPR argüyó ser el tenedor de buena fe de un pagaré garantizado por hipoteca voluntaria, otor-gado el 1 de abril de 2008, sobre una propiedad de la peti-cionaria ubicada en el barrio Caimito de San Juan. De acuerdo con estos documentos, el BPPR alegó que desde el 1 de enero de 2011, la peticionaria incumplió con su obli-gación de pagar la cantidad adeudada. En consecuencia, *175reclamó la suma principal de $161,051.27, los intereses al tipo pactado de 6% anual y otros créditos estipulados. Ade-más, solicitó cargos por demora, costas, gastos y honorarios de abogado por la reclamación judicial.
Así las cosas, el 18 de agosto de 2011, la peticionaria fue emplazada personalmente conforme lo establece la Regla 4.4 de Procedimiento Civil, 32 LPRAAp. V. Luego de ser emplazada, el 19 de septiembre de 2011, la señora Andino Solís compareció por derecho propio ante el Tribunal de Primera Instancia mediante un documento intitulado Soli-citud de Prórroga. En este expuso que no había podido con-seguir representación legal y solicitó treinta días adiciona-les para contestar la demanda. El foro primario concedió la prórroga solicitada. Sin embargo, la peticionaria no pre-sentó la contestación a la demanda.
Conforme a lo anterior, el 14 de noviembre de 2011, el BPPR presentó una Moción en solicitud de anotación de rebeldía por falta de comparecencia y en solicitud de sentencia en rebeldía. En esencia, solicitó que a la peticionaria se le anotara la rebeldía conforme provee la Regla 45.1 de Procedimiento Civil, 32 LPRAAp. V. El 17 de noviembre de 2011, el tribunal concedió lo solicitado y le notificó la deter-minación a la dirección postal de la peticionaria.
Posteriormente, el 17 de enero de 2012, el foro primario dictó una Sentencia en Rebeldía a favor del BPPR. El 20 de enero de 2012, ésta fue notificada a la dirección postal de la representante legal del BPPR. Ese mismo día, la Secreta-ria Auxiliar del Tribunal emitió una Notificación de Sen-tencia por Edicto dirigida a la señora Andino Solís.(1) El 27 de enero de 2012 el BPPR, como parte demandante, pu-blicó la Sentencia en Rebeldía en el periódico Primera Hora e hizo la notificación correspondiente por correo regular a la señora Andino Solís.
No obstante, el 30 de julio de 2012, el BPPR solicitó la paralización de los procedimientos ante el Tribunal de Pri-*176mera Instancia debido a que la peticionaria había comen-zado un procedimiento de quiebra ante el Tribunal Federal de Quiebras para el Distrito de Puerto Rico (Tribunal Federal de Quiebras). Luego de que el caso ante el Tribunal Federal de Quiebras fue desestimado, el 11 de julio de 2013, el BPPR presentó ante el foro primario una Moción en Solicitud de Continuación de los Procedimientos y en Solicitud de Nueva Orden y Mandamiento de Ejecución de Sentencia. El 22 de julio de 2013, el foro primario declaró “con lugar” la solicitud y ordenó que se expidiera el corres-pondiente Mandato de Ejecución para que se procediera con la venta de la propiedad que garantizaba la cantidad adeudada por la peticionaria. Según se desprende del Apta de Primera Subasta de 7 de octubre de 2013, la propiedad fue adjudicada. Posteriormente, el 24 de octubre de 2013, el Tribunal de Primera Instancia emitió una orden en la que autorizó la entrega de la propiedad a los licitadores. Asimismo, facultó al alguacil para que lanzara a cualquier ocupante que estuviera en la propiedad adjudicada.
Así las cosas, el 18 de noviembre de 2013 la peticionaria presentó una Moción urgente solicitando la nulidad del proceso de subasta y de la venta judicial, solicitando la parali-zación de lanzamiento y asumiendo representación legal. Ar-güyó que a pesar de que el Tribunal de Primera Instancia le notificó a la dirección consignada en expediente la concesión de la prórroga solicitada y la anotación de rebeldía, la sen-tencia no fue notificada a esta dirección. Por el contrario, ordenó su notificación mediante edicto. Según lo anterior, argumentó que se le violó el debido proceso de ley y solicitó que se anularan los procedimientos postsentencia y se de-jara sin efecto la orden de lanzamiento. Ello, debido a que el archivo en autos de la Sentencia de 20 de enero de 2012 fue inoficioso.
El BPPR presentó una oposición en la que, esencial-mente, alegó que a la peticionaria no se le violó el debido proceso de ley. Específicamente, adujo que le notificó a la *177peticionaria por correo regular la fecha de la publicación de la notificación de la sentencia, la notificación de la sentencia y la Sentencia en Rebeldía. Asimismo, alegó que la notifica-ción de la sentencia por edicto fue publicada en el periódico, según corresponde. Por lo tanto, argüyó que los tecnicismos incumplidos por el Tribunal de Primera Instancia al mo-mento de notificar la Sentencia fueron subsanados por las acciones de la parte demandante. El foro primario declaró “sin lugar” la moción presentada por la peticionaria.
Ala luz de esta denegatoria, el 18 de diciembre de 2013, la señora Andino Solís presentó una Moción de Reconsideración. Destacó que en la oposición presentada por el BPPR no se refutó que la Secretaría del Tribunal de Primera Instancia no notificó la sentencia a la última direc-ción consignada en el expediente de la peticionaria. Conse-cuentemente, alegó que el incumplimiento de la Secretaría del Tribunal con la Regla 65.3 de Procedimiento Civil, 32 LPRA Ap. V, no podía ser subsanado por la parte demandante. Razonó que lo único que esta parte podía ha-ber hecho era solicitarle al Tribunal de Primera Instancia que cumpliera con lo establecido en la referida regla. La reconsideración fue declarada “no ha lugar”.
Ante esta determinación, la peticionaria acudió al Tribunal de Apelaciones. Señaló como error que el tribunal recurrido abusó de su discreción al no reconsiderar la or-den en la que denegó declarar nulo el proceso de subasta por falta de notificación de la Sentencia en Rebeldía. Ello, debido a que esta última debió ser notificada a la dirección que la peticionaria consignó en el expediente al solicitar la prórroga para contestar la demanda.
El foro apelativo intermedio determinó que la solicitud de prórroga presentada por la peticionaria no constituyó una comparecencia para fines de una determinación de rebeldía. Interpretó que, bajo estas circunstancias, la men-cionada Regla 65.3(c) ordena que la sentencia sea notifi-cada por edicto tal como sucedió en el caso de autos. Así, *178concluyó que el Tribunal de Primera Instancia no actuó arbitrariamente al ordenar la notificación de la Sentencia en Rebeldía mediante la publicación de edicto por la parte demandante. En consecuencia, denegó la expedición del re-curso presentado por la peticionaria.(2)
A raíz de lo anterior, la señora Andino Solís recurrió ante nos mediante certiorari y solicitó que determinemos que el Tribunal de Apelaciones erró al no expedir el recurso y, en consecuencia, validar un procedimiento postsentencia que está viciado dado que la Sentencia en Rebeldía no fue noti-ficada conforme lo establece nuestro ordenamiento jurídico. El BPPR presentó una Oposición a que se Expida Auto de Certiorari.
Ante ello, el 31 de octubre de 2014 emitimos una Resolu-ción en la que le ordenamos a la parte recurrida que mos-trara causa por lo cual no se debe revocar la Resolución dictada por el Tribunal de Apelaciones. Sin embargo, la parte no compareció y el caso quedó sometido en los méritos para ser adjudicado por este Tribunal. Así las cosas, proce-demos a exponer el marco doctrinal aplicable a la controver-sia de autos.
II
A. Es norma ampliamente conocida que nuestro ordenamiento jurídico permite que el tribunal motu pro-*179prio o a solicitud de parte le anote la rebeldía a una parte por no comparecer a contestar la demanda o a defenderse como estipulan las reglas, o como sanción. Álamo v. Supermercado Grande, Inc., 158 DPR 93, 100 (2002). En ambas circunstancias, el efecto de la anotación es que se dan por ciertos los hechos que están correctamente alegados. Regla 45.1 de Procedimiento Civil, 32 LPRAAp. V. Ciertamente, esta Curia ha sido enfática en establecer que esto no exime al tribunal de evaluar si la causa de acción presentada amerita la concesión del remedio solicitado. Álamo v. Supermercado Grande, Inc., supra, pág. 102. Véanse, además: Ocasio v. Kelly Servs., 163 DPR 653, 681 (2005); Rivera v. Insular Wire Products Corp., 140 DPR 912, 931 (1996).
Por consiguiente, pertinente a la controversia de autos, corresponde destacar que una anotación de rebeldía procede cuando una parte no contesta la demanda o no se defiende según estipulan las reglas. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1338. Es decir, cuando una parte ha dejado de ejercitar su derecho a defenderse, se coloca en la posición procesal de la rebeldía. Al respecto, los tratadistas Wright, Miller y Kane han hecho las expresiones que incluimos a continuación:
The mere appearance by a defending party, without more, will not prevent the entry of a default for failure to plead or otherwise defend, however. But if defendant appears and indicates a desire to contest the action, the court can exercise its discretion and refuse to enter a default. This approach is in line with the general policy that whenever there is doubt whether a default should be entered, the court ought to allow the case to be tried on the merits. (Citas omitidas). 10A Wright, Miller and Kane, Federal Practice and Procedure 3rd Secs. 2682 (1998).
Según lo anterior, una mera comparecencia no es sufi-ciente para evitar que a una parte se le anote la rebeldía. Precisamente, el propósito de que se pueda continuar con *180los procedimientos contra una parte en rebeldía, es no per-mitir que ésta deje de defenderse o presentar alegaciones como una estrategia de litigación para dilatar los procedimientos. Álamo v. Supermercado Grande, Inc., supra, pág. 100. Véase, además, Continental Ins. Co. v. Isleta Marina, 106 DPR 809, 814-815 (1978). Por tal razón, para evitar que la anotación proceda, de la comparecencia debe surgir la intención de la parte de defenderse. Por ello, cuando una parte comparece mediante una moción de pró-rroga o con una moción asumiendo representación profe-sional, por sí solas, no se considera suficiente para evitar que se anote la rebeldía. Cuevas Segarra, op. cit., T. IV, pág. 1338.
B. Ahora bien, una vez se haya anotado la rebeldía, como excepción, las reglas eximen de notificar los escritos y las órdenes a las partes cuya rebeldía es por falta de comparecencia. Regla 67.1 de Procedimiento Civil de 2009 (32 LPRA Ap. V). Es decir, cuando una parte fue debidamente emplazada y no compareció, no es necesario que se le notifique toda alegación subsiguiente a la demanda original. Véase Álamo v. Supermercado Grande, Inc., supra, pág. 105 esc. 9. Claro está, siempre habrá que notificar toda alegación en que se soliciten remedios nuevos o adicionales conforme establece la referida regla. Sin embargo, cuando la parte comparece se deben enviar todas las notificaciones correspondientes, aun cuando se le haya anotado la rebeldía.
A los efectos de lo que constituye una comparecencia, este Tribunal ha expresado que, en términos generales, “cualquier actuación de parte de un demandado, ex-cepto para atacar la jurisdicción sobre su persona, que reconozca el caso en la corte constituirá una comparecencia general”. (Citas omitidas). Gómez v. Junta Exam. de Ingenieros, etc., 40 DPR 662, 667 (1930)
Cónsono con estas expresiones, el tratadista Cuevas Se-garra concluye que según la referida Regla 67.1 una com-*181parecencia mediante moción de prórroga, traslado o deses-timación es suficiente para que la parte sea notificada de todos los escritos y órdenes del tribunal, aun cuando se le haya anotado la rebeldía. Es decir, “[s]i compareció solici-tando prórroga, traslado o la desestimación, y luego no con-testa la demanda y se le anota la rebeldía, hay que notifi-carle el resto de los escritos y órdenes”. Cuevas Segarra, op. cit, T. V, pág. 1884.
Por consiguiente, como hemos visto hasta el momento, cuando una parte comparece mediante moción de prórroga y posteriormente no contesta la demanda ni pro-cede a defenderse, el tribunal podrá anotarle la rebeldía. Ello, debido a que esa comparecencia no se considera suficiente para evitar que se proceda con la anotación de la rebeldía, sino que la parte debe demostrar claramente su intención de defenderse. Sin embargo, para efectos de la notificación de escritos y órdenes, se entiende que la parte ha comparecido y como tal deberá ser notificada de todas las incidencias del pleito.
C. Así, una vez ha culminado el proceso ante el foro primario, la mencionada Regla 65.3 de Procedimiento Civil, establece cómo el tribunal debe proceder en torno a la notificación de órdenes, resoluciones y sentencias cuando a una parte se le ha anotado la rebeldía.(3)
Sobre el particular, el inciso (c) de la Regla 65.3 de Pro-cedimiento Civil de 2009 establecía lo siguiente:
(c) En el caso de partes en rebeldía que hayan comparecido en autos, el Secretario o Secretaria le notificará toda orden, resolución o sentencia a la última dirección que se haya con-*182signado en el expediente por la parte que se autorrepresenta o a la dirección del abogado o abogada que surge del registro del Tribunal Supremo para recibir notificaciones, en cumplimiento con la Regla 9 [...] En el caso de partes en rebeldía que hayan sido emplazadas por edictos o que nunca hayan comparecido en autos o de partes demandadas desconocidas, el Secretario o Secretaria expedirá un aviso de notificación de sentencia por edictos para su publicación por la parte demandante. (Enfasis suplido).(4)
Relacionado con esto, en Falcón Padilla v. Maldonado Quirós, 138 DPR 983 (1995), nos expresamos en torno al deber de notificación que tiene el tribunal cuando una parte está en rebeldía. Particularmente, interpretamos la anterior Regla 65.3 de Procedimiento Civil de 1979 (31 LPRA ant. Ap. Ill), y dispusimos que en los casos en los que se dicte una sentencia en rebeldía también existe la obligación de que esta le sea notificada a las partes involucradas. Es decir, independientemente de si a la parte se le anotó rebeldía por falta de comparecencia, como parte afectada debe ser notificada de la sentencia que en su día recaiga. Véase, además, Rodríguez de Lausell v. Tribunal Superior, 93 DPR 672, 677 (1966).
Ahora bien, en cuanto a cómo procede esta notificación, particularmente en Falcón Padilla v. Maldonado Quirós, supra, expresamos que de la regla se podían colegir dos situaciones. Primeramente, “cuando la parte en rebeldía por incomparecencia fuese de identidad desconocida o figu-rase con nombre ficticio, se efectuará la notificación de la sentencia mediante publicación de edictos. En segundo lu-gar, cuando la identidad de la parte en rebeldía por incom-parecencia fuese conocida, se remitirá la notificación de la sentencia a su última dirección conocida”. (Enfasis en el original). íd., pág. 991. Así, pues, determinamos que cuando una parte fue emplazada mediante edicto porque no se pudo localizar personalmente y no compareció, noti-*183ficarle la sentencia en rebeldía a la última dirección cono-cida resultaba inadecuado. Procedía, en este caso, sin embargo, que la sentencia le fuera notificada de la misma forma mediante la cual se le emplazó y notificó de la recla-mación en su contra, es decir, por la publicación de edictos. Véanse, además: Falcón v. Maldonado, 139 DPR 97 (1995) (Resolución); R & G Mortgage v. Arroyo Torres y otros, 180 DPR 511 (2010).
Ciertamente, este deber de notificar no es un mero re-quisito procesal; por el contrario, además de ser razonable, fortalece el debido proceso de ley.
D. Como es sabido, en nuestro ordenamiento jurídico es norma firmemente establecida que como corolario de la vertiente procesal del debido proceso de ley, las partes deben ser notificadas de los escritos que se producen durante el trámite judicial. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, pág. 193. Ello, debido a que “[l]a notificación es parte integral de una actuación judicial y para que una resolución u orden surta efecto, tiene que ser no solamente emitida por un tribunal con jurisdicción, sino también notificada adecuadamente a las partes ya que es a partir de la notificación que comienzan a cursar los términos establecidos”. Id. Véanse, además,: Plan Salud Unión v. Seaboard Sur. Co., 182 DPR 714 (2011); Caro v. Cardona, 158 DPR 592 (2003). Es decir, de no notificarse adecuadamente, la resolución, orden o sentencia no surte efecto y los términos no comienzan a decursar.
Según lo anterior, la correcta y oportuna notificación es un requisito sine qua non de todo sistema de revisión judicial ordenado. Cuevas Segarra, op. cit., pág. 1871. Véanse, además: Dávila Pollock et als. v. R.F. Mortgage, 182 DPR 86 (2011); Medio Mundo, Inc. v. Rivera, 154 DPR 315 (2001). Sin duda, una notificación defectuosa o la ausencia de esta, incide sobre los derechos de las partes, *184enervando así las garantías procesales que estamos llama-dos a proteger.
III
Según el marco doctrinario descrito, nos corresponde adjudicar la controversia de autos. Procedemos.
Luego de presentada la demanda y de la señora Andino Solís ser emplazada personalmente, ésta compareció ante el Tribunal de Primera Instancia mediante una Solicitud de Prórroga. Sin embargo, a pesar de que se le concedió el término adicional solicitado para presentar sus alegacio-nes, ésta no contestó la demanda o procedió a defenderse.
Ante la petición del BPPR, el foro primario anotó la re-beldía y emitió una Sentencia en Rebeldía que le fue noti-ficada a la dirección postal de la representante legal del BPPR. Empero, para notificar a la señora Andino Solís emitió una Notificación de Sentencia por Edicto.
Así pues, luego de que la propiedad en controversia fuera ejecutada y vendida en pública subasta, la peticiona-ria presentó una moción para que se declarara la nulidad de los procedimientos post sentencia. Ello, en esencia, de-bido a que la Sentencia en Rebeldía no fue notificada con-forme a derecho. A la peticionaria le asiste el derecho. Veamos.
Particularmente, la señora Andino Solís alegó que la prórroga presentada constituyó una comparecencia para fines de la referida Regla 65.3(c) y, por lo tanto, no procedía concluir que el tribunal estaba obligado a notificar la sen-tencia mediante la publicación de un edicto. A la peticiona-ria le asiste la razón. Según la normativa discutida, pro-cede concluir que una moción de prórroga constituye una comparecencia para propósitos de la notificación de la sen-tencia de una parte a la que se le anotó rebeldía. Claro está, aunque esta última siempre tiene que ser notificada, la comparecencia cobra relevancia a la luz de las distincio-*185nes establecidas en la mencionada Regla 65.3(c) en torno a cómo procede esta notificación.
Como establecimos, en la anterior Regla 65.3(c), la Se-cretaría del Tribunal tenía la obligación de notificar una Sentencia en Rebeldía por edicto para su publicación por la parte demandante en tres circunstancias determinadas. En particular, cuando la parte se emplazó por edicto, no compareció o era un demandado desconocido. De no pre-sentarse ninguna de estas circunstancias, no procedía la notificación por edicto, sino notificar a la última dirección consignada en el expediente por la persona que se autorre-presenta o su representante legal.
A la luz de lo anterior, nos es forzoso concluir que según el derecho vigente al momento de los hechos de la contro-versia de autos,(5) procedía que la Secretaría del Tribunal notificara la Sentencia en Rebeldía a la dirección consig-nada en el expediente. Ello, debido a que la señora Andino Solis no fue emplazada mediante edicto, compareció al pleito mediante moción para prórroga y ciertamente no era una parte desconocida. Asimismo, no se suscitó ninguna de las tres circunstancias que la regla proveía para que se notificara la sentencia mediante edicto.
No procede avalar el razonamiento adoptado por el Tribunal de Apelaciones a los efectos de que como la parte solamente presentó una moción de prórroga no se puede considerar como una comparecencia en un proceso en rebeldía. Como hemos reiterado, este tipo de moción no se considera suficiente a los efectos de evitar que a una parte que no presentó alegaciones ni compareció a defenderse se le anote la rebeldía mediante la referida Regla *18645.1. Sin embargo, de ninguna manera, esto puede enten-derse como que la parte no ha comparecido para efectos de la notificación de la Sentencia. Al igual que la moción de prórroga es suficiente para que una parte en rebeldía que no comparece a defenderse sea notificada de las órdenes y los escritos del tribunal, también lo es para determinar que esta se ha personado para propósitos de la Regla 65.3. Es decir, es una comparecencia de una parte conocida y em-plazada personalmente la que activa el mandato de la Re-gla 65.3 a los efectos de que el tribunal debe proceder a notificarle la sentencia a la dirección que esta parte con-signó en el expediente.
Concluir lo contrario, además de ser inadecuado, sería una decisión en detrimento del debido proceso de ley. Ello, debido a que cuando una parte opta por no defenderse, pero comparece mediante este tipo de moción y consigna su dirección, es razonable concluir que es más probable que va a quedar notificada si la determinación del tribunal se le envía a la dirección que esta parte ha provisto. De esta manera, además de salvaguardar las garantías procesales, esta decisión fomenta la economía procesal en la medida que evita dilaciones en los procesos y que la parte deman-dante tenga que incurrir en gastos innecesarios para poder cumplir con las exigencias de la mencionada Regla 65.3(c) en torno a las especificaciones para la publicación de un edicto.
Así las cosas, como en este caso, además de haber sido emplazada personalmente, la peticionaria compareció me-diante moción de prórroga, correspondía que la Secretaría del Tribunal le notificara la Sentencia en Rebeldía a la última dirección consignada en el expediente. No procedía la notificación de la sentencia mediante la publicación de un edicto. No nos persuade el argumento de la parte recu-rrida a los efectos de que la notificación por correo regular que esta le envió a la peticionaria, luego de la publicación del edicto subsanó el error en el que incurrió el foro *187primario. La Regla 65.3 es diáfana en establecer que la notificación es un deber insoslayable del foro judicial.
IV
Por los fundamentos expuestos, expedimos el auto y re-vocamos la Resolución emitida por el Tribunal de Apelaciones. En consecuencia, se devuelve el caso al Tribunal de Primera Instancia para que notifique adecuada-mente la Sentencia a la última dirección de la peticionaria.

(1) Esta notificación fue emitida mediante la forma OAT 686 de Notificación de Sentencia por Edicto.


(2) La peticionaria señala que existe un conflicto entre las decisiones de varios paneles del Tribunal de Apelaciones sobre el asunto planteado ante nuestra consideración. Le asiste la razón. Como hemos descrito, en el caso de autos, se deter-minó que una moción de prórroga no constituye una comparecencia en un pleito en rebeldía y, por lo tanto, el foro primario actuó correctamente al emitir una notificación de sentencia mediante edicto. En contraposición, en Oriental Bank & Trust v. Rivera Torres, KLCE-2012-00148 (2012), bajo unos hechos muy similares a los del caso de autos, otro panel determinó que el Tribunal de Primera Instancia incidió al solicitar que la sentencia fuera notificada por edicto a una parte que compareció al pleito me-diante una solicitud de prórroga. Determinó que esta solicitud debía ser considerada como una comparecencia y, por tanto, correspondía notificar a la dirección consignada en el expediente por la parte. Para otras determinaciones en conflicto con lo anterior, véase, por ejemplo, Banco Santander Puerto Rico v. Teófila Ochoa Ruiz, KLCE-2013-00382 (2013).


(3) En Rodríguez de Lausell v. Tribunal Superior, 93 DPR 672, 676-677 (1966), se aclaró que las órdenes a las cuales se refiere esta regla no son de la misma naturaleza que las contempladas por la Regla 67.1. En particular, se expresó que “[n]ecesariamente, la orden a la que se refiere la Regla 65.3 es aquélla en virtud de la cual se hace una adjudicación de una cuestión en controversia o con respecto a derechos o reclamaciones de las partes. Las órdenes a que se refiere la Regla 67.1 necesariamente no son de esta naturaleza”. Id. Véase, además, J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Puhs. JTS, 2011, T. V, pág. 1873.


(4) No obstante, en mayo de 2012 la segunda oración de la sección (c) de la referida Regla 65.3 fue enmendada mediante la Ley Núm. 98-2012.


(5) Como mencionamos, la referida Regla 65.3(c) fue enmendada en mayo de 2012. En razón de ello, la notificación de la sentencia en rebeldía mediante edicto procede según dos circunstancias particulares: cuando la parte fue emplazada me-diante edicto y no compareció o cuando es una parte desconocida. A pesar de lo anterior, la notificación de la Sentencia en Rebeldía en controversia fue en enero de 2012. En consecuencia, nos corresponde aplicar la regla vigente al momento de los hechos.